Exhibit 16.1 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, D.C. 20549 Audit● Tax● Advisory Grant Thornton LLP 2001 Market Street, Suite 3100 Philadelphia, PA 19103-7080 T 215.561.4200 F 215.561.1066 www.GrantThornton.com November 24, 2010 Re: National Penn Bancshares, Inc. File No. 000-22537-01 Dear Sir or Madam: We have read Item 4.01(a) of Form 8-K of National Penn Bancshares, Inc. dated November 24, 2010, and agree with the statements concerning our Firm contained therein. Very truly yours, Grant Thornton LLP U.S. member firm of Grant Thornton International Ltd
